DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,857,101. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 11, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugh.
	There is disclosed in Hugh a method for cannabinoid delivery, wherein: cannabis matter is provided (fig. 3A), the cannabis matter having a cannabinoid content of greater than 5% (para. 0038) or less than 5% (para. 0038); the cannabis matter is dehydrated (apparatus 318, the dehydration method including freeze drying, para. 0037) until the matter has a moisture content of 15% or less; and the cannabis matter is reduced in size (apparatus 316) to a particle size less than 150 micometers.
Claim(s) 1, 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates.
	There is disclosed in Bates a method for cannabinoid delivery, wherein: cannabis matter is provided (step 12, fig. 1); the cannabis matter is dehydrated (col. 10, lns. 54-65) until the matter has a moisture content of 15% or less; and the cannabis matter is reduced in size (station 24, col. 12, lns. 23-47) to a particle size less 150 micrometers (between 200 nanometers and 1000 nanometers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Benson et al.
	Benson discloses that it is known in the art to provide a reduced size cannabis matter in a cannabinoid delivery system, wherein the delivery system includes a hollow housing (figs. 12-14) configured to hold a filter bag 806 consisting of reduced cannabis plant matter and ground coffee or tea (para. 0047), wherein the cannabinoid delivery system is configured to be used with a single-serving brewing machine.
	It would have been obvious to one skilled in the art make use of the cannabinoid product Hugh, with the cannabinoid delivery system disclosed in Benson, in order to distribute to a user the affects of the cannabinoid product.
	In regards to claim 3, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in manipulative sense, and not to amount to the mere claiming of a use of a particular structure.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Benson et al.
	Benson discloses that it is known in the art to provide a reduced size cannabis matter in a cannabinoid delivery system, wherein the delivery system includes a hollow housing (figs. 12-14) configured to hold a filter bag 806 consisting of reduced cannabis plant matter and ground coffee or tea (para. 0047), wherein the cannabinoid delivery system is configured to be used with a single-serving brewing machine.
	It would have been obvious to one skilled in the art make use of the cannabinoid product Bates, with the cannabinoid delivery system disclosed in Benson, in order to distribute to a user the affects of the cannabinoid product.
	In regards to claim 3, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in manipulative sense, and not to amount to the mere claiming of a use of a particular structure.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Delinski et al.
	Delinski discloses that it is known in the art to encapsulate cannabinoids (para. 0042) for the purpose of allowing a user to consume the benefits of the cannabinoids by swallowing.
	It would have been obvious to one skilled in the art to encapsulate the cannabinoids disclosed in Hugh, as taught by Delinski, in order to allow a user to consume and enjoy the effects of the cannabinoid by swallowing.
Claim(s) 15-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Medical Marijuana Inc. (MMI) (https://www.medicalmarijuanainc.com/cbd-isolate-effects/).
	It is disclosed in MMI (pg. 7, lns. 20-22) to be known in the art to modify a reduced cannabis plant matter by mixing an additional cannabis matter thereto, with the affect being a more potent reduced cannabinoid product.
	It would have been obvious to one skilled in the art to modify the reduced cannabis product of Bates, with an additional cannabis plant matter, as taught in MMI, in order to enhance the potency of the product.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Stodola, Hindi and Rivas are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761